178 F.3d 1280
Timothy Murphyv.John Kaye, Monmouth County Prosecutor, Monmouth County,Monmouth County Prosecutor's Office, Monmouth County Boardof Chosen Freeholders, Dennis Connelly, Detective, John Doe,Borough of Freehold, William Burew, Chief of Police, CharlesWard, Officer, Donald Peppler, Assistant Monmouth CountyProsecutor, Brian Rubino, Detective, Monmouth CountyProsecutor's Narcotics Strike Force
NO. 98-5392
United States Court of Appeals,Third Circuit.
March 10, 1999

1
Appeal From:  D.N.J. ,No97cv00537.


2
Affirmed.